 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WALTER SCOTT, : Civil No. 3:19-cv-1387
Plaintiff (Judge Munley)
v.
CO SMOKE, CO MORGAN,

Defendants :

MEMORANDUM

Plaintiff Walter Scott (“Scott”), a state inmate who, at all times relevant, was
incarcerated at the State Correctional Institution at Frackville, Frackville, Pennsylvania,
commenced this civil rights action pursuant to 42 U.S.C. § 1983, on August 12, 2019.
(Doc. 1).

In response to the complaint, Defendants CO Smoke (“Smoke”) and CO Morgan
(“Morgan”) filed a motion (Doc. 15) pursuant to Federal Rule of Civil Procedure
12(b)(6), accompanied by a supporting brief (Doc. 16), seeking dismissal for failure to
exhaust his administrative remedies prior to commencement of the action, inter alia. On
November 7, 2019, in accordance with Paladino v. Newsome, 885 F.3d 203 (3d Cir.
2018), the Court placed the parties on notice that it will consider exhaustion in its role as
fact finder and afforded them the opportunity to be heard under Small v. Camden Cty.,
728 F.3d 265 (3d Cir. 2013). (Doc. 17). Defendants supplemented the motion on
November 15, 2019. At that time the Court also informed Plaintiff of his obligation to

oppose Defendants’ motion and informed him that if he did not file a timely brief in

 
 

 

 

opposition, Defendants’ motion would be deemed unopposed. Plaintiff has failed to
oppose the motion. For the reasons that follow, the motion will be deemed unopposed
and granted.

1 Scott’s Complaint

Scott alleges that when he exited the prison dining hall on June 30, 2019,
Defendant Smoke stopped him and conducted a pat down search of him, during which
Smoke squeezed his buttocks. (Doc. 1, pp. 1-3). He alleges that this action constituted
sexual assault.

He indicates that he wrote a grievance, but no action was taken. (Id. at 3). He also
alleges that he had a “written Prea” but that he had not yet had a response to the
complaint. (Id.). He seeks compensatory damages.

II. Standards of Review

In rendering a decision on a motion to dismiss, a court should not inquire “whether
a plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence to
support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Nami v. Fauver, 82
F.3d 63, 66 (3d Cir. 1996). The court must accept as true the factual allegations in the
complaint and draw all reasonable inferences from them in the light most favorable to the
plaintiff. Innis v. Wilson, 334 F. App’x 454, 456 (3d Cir. 2009) (citing Phillips v. Cnty
of Allegheny, 515 F.3d 224, 229 (3d Cir. 2008)). A district court ruling on a motion to
dismiss may consider the facts alleged on the face of the complaint, as well as

“documents incorporated into the complaint by reference, and matters of which a court

 
 

may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,
322 (2007).

However, “the tenet that a court must accept as true all of the allegations contained
in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (““Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.”).

Under the pleading regime established by [Bell Atl. Corp. v.] Twombly, 550

U.S. 544 (2007) and Iqbal, a court reviewing the sufficiency of a complaint

must take three steps. First, it must “tak[e] note of the elements [the] plaintiff

must plead to state a claim.” Iqbal, 556 U.S. at 675, 129 S.Ct. 1937. Second,

it should identify allegations that, “because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at 679, 129 S.Ct.

1937. See also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir.

2011) (“Mere restatements of the elements of a claim are not entitled to the

assumption of truth.” (citation and editorial marks omitted)). Finally,

“Tw]hen there are well-pleaded factual allegations, [the] court should assume

their veracity and then determine whether they plausibly give rise to an

entitlement to relief.” Iqbal, 556 U.S. at 679, 129 S.Ct. 1937.
Connelly v. Lane Const. Corp., 809 F.3d 780, 787-88 (3d Cir. 2016) (internal citations,
quotations and footnote omitted). Elements are sufficiently alleged when the facts in the
complaint “show” that the plaintiff is entitled to relief. Iqbal, 556 U.S. at 679 (quoting
FED. R. CIV. P. 8(a)(2)). At the second step, the Court identities those allegations that,
being merely conclusory, are not entitled to the presumption of truth. Twombly and Iqbal
distinguish between legal conclusions, which are discounted in the analysis, and

allegations of historical fact, which are assumed to be true even if “unrealistic or

nonsensical,” “chimerical,” or “extravagantly fanciful.” Iqbal, 556 U.S. at 681. Deciding
whether a claim is plausible is a “context-specific task that requires the reviewing court to
draw on its judicial experience and common sense.” Id.
Ill. Discussion

Defendants seek dismissal of Scott’s complaint based on his failure exhaust his
administrative remedies as required by the Prison Litigation Reform Act of 1996 (the
“PLRA”). The PLRA “mandates that an inmate exhaust ‘such administrative remedies as
are available’ before bringing suit to challenge prison conditions.” Ross v. Blake, —U.S.
—; 136 S. Ct. 1850, 1856 (2016); see Nyhuis v. Reno, 204 F.3d 65, 73 (3d Cir. 2000)
(“[I]t is beyond the power of this court—or any other—to excuse compliance with the
exhaustion requirement, whether on the ground of futility, inadequacy or any other
basis.”). The text “suggests no limits on an inmate’s obligation to exhaust— irrespective of
‘special circumstances.”” Id. “And that mandatory language means a court may not
excuse a failure to exhaust, even to take such circumstances into account. See Miller v.
French, 530 U.S. 327, 337, 120 S.Ct. 2246, 147 L.Ed.2d 326 (2000) (explaining that
“(t]he mandatory ‘shall’ ... normally creates an obligation impervious to judicial
discretion”).” Id. at 1856-57. “Of course, exhaustion applies only when administrative
remedies are ‘available.’ Under certain circumstances, a nominally extant prison
grievance policy is not truly an ‘available’ remedy. Ross v. Blake, —- U.S. —, 136 S.
Ct. 1850, 195 L-Ed.2d 117 (2016). This applies when the procedure ‘operates as a simple
dead end—with officers unable or consistently unwilling to provide any relief to
aggrieved inmates,” where it is “so opaque that it becomes, practically speaking,

incapable of use,’ or ‘when prison administrators thwart inmates from taking advantage
 

of a grievance process through machination, misrepresentation, or intimidation.’ Id. at

1859-60.” Shifflett v. Korszniak, 934 F.3d 356, 365 (3d Cir. 2019)

 

The PLRA mandates that an inmate “properly” exhaust administrative remedies
before filing suit in federal court, which demands compliance with an agency’s deadlines
and other procedural rules. Woodford v. Ngo, 548 U.S. 81, 92 (2006); Spruill v. Gillis,
372 F.3d 218, 230 (3d Cir. 2004) (concluding that the PLRA includes a procedural
default component); Rivera v. Pa. Dep't of Corr., 388 F.App’x 107, 108 (3d Cir. 2010)
(stating “[a]n inmate must exhaust his administrative remedies prior to filing a civil
action in federal court.”). Inmates who fail to fully, or timely, complete the prison
grievance process, Or who fail to identify the named defendants, are barred from
subsequently litigating claims in federal court. See Spruill, 372 F.3d 218. Notably,
prison administration must also comply with the demands of the system. “[A]s soon as a
prison fails to respond to a properly submitted grievance or appeal within the time limits
prescribed by its own policies, it has made its administrative remedies unavailable and
the prisoner has fully discharged the PLRA’s exhaustion requirement.” Shifflett, 934
F.3d at 365.

Whether an inmate has properly exhausted administrative remedies is a question
of law that is to be determined by the court, even if that determination requires the
resolution of disputed facts. See Small v. Camden County, 728 F.3d. 265, 268 (3d Cir.
2013); see also Drippe v. Tobelinski, 604 F.3d 778, 781 (3d Cir. 2010).

Defendants seek dismissal because the investigation into Scott’s PREA complaint

mandated by “DC-ADM 008, Prison Rape Elimination Act (PREA) Procedures Manual”,
remains open. (Doc. 16; Doc. 18-2). Attached to Scott’s complaint (Doc. 1, p. 4), is a
“Rejection Form” informing him that the subject matter of his grievance, “allegations ofa
sexual nature against a staff member...” required the filing of a complaint in accordance
with DC-ADM 008 Prison Rape Elimination Act (PREA). (Id.). The rejection form
further advised him that the grievance was forwarded to the Security Office and the
PREA Compliance Manager for initiation of an investigation and that his grievance
would be addressed in the context of the open PREA investigation. (Id.). According to
an investigative report (Doc. 18-3, p. 2) submitted by Defendants, Scott’s PREA
complaint remains under investigation. (Doc. 18-3, p. 2).

It is clear that Scott pursued relief in federal court prior to the exhaustion of
administrative remedies. Woodford, 548 U.S. at 92; Spruill, 372 F.3d at 230. Itis
therefore appropriate to dismiss the action for failure to complete the administrative
remedy process prior to the initiation of the action.

IV. Conclusion

Based on the foregoing, Defendant’s motion (Doc. 15) to dismiss pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure will be deemed unopposed and granted.

An appropriate Order will issue.

BY THE COURT:

s/James M. Munley
JUDGE JAMES M. MUNLEY

United States District Court

Dated: December 20, 2019
